DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed 2/18/19 fails to address the status of original claims 10-15.  Claims 10-15 should be identified with a “Cancelled” status in future communication.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology often used in patent claims, such as “means” in line 8 of the abstract.  Correction is required.  See MPEP § 608.01(b).
the language in the specification such as “according to the preamble of claim 1” in line 7 of page 1, “according to claim 7” in line 8 of page 1, and those in lines 25-29 of page 2 should be avoided since the claims order changed during prosecution and in a printed patent.  
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because they are replete with grammatical and idiomatic errors that fail to conform with current U.S. practice, a few example of informalities are as follow:  
“Method” on line 1 of claim 1 should be --A method--; 
the language “medical waste, bio-waste, or other corresponding contaminated waste, which is” on lines 1-2 of claim 1 and “medical waste is” on lines 3 and 4 of claim 1 are hinting that the phrase “waste” is intended to be singular instead of plural form; hence, “medical waste, bio-waste, or other corresponding contaminated waste” on lines 1-2 should be --a medical waste, a bio-waste, or another corresponding contaminated waste--;
the language “which” on line 2 of claim 1 and the rest of the claims is directing to a limitation that need to be clearly identified;
“medical waste” on lines 3 and 4 of claim 1 should be --said medical waste--;
the language “in which method” in lines 4, 7 and 10 of claim 1 are grammatical and idiomatic errors and should be changed appropriately;
“A method” on line 1 of claims 2-4 should be --The method--; 
“wash basin, urinal, toilet or other corresponding unit” in lines 2-3 of claim 4 should be --a wash basin, a urinal, a toilet or another corresponding unit—(similar error in claim 9);
claim 5 exhibits similar errors as claim 1 and should be corrected accordingly;
“An installation” on line 1 of claims 6-9 should be --The installation--; and 
the method claims 1-4 are objected for omitting essential steps which start with a verb in the form of “ing.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to the metes and bounds of the limitation “other corresponding contaminated waste” in lines 1-2.  Claims 2-4 are similarly rejected since they depend from claim 1.
Regarding claim 4, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed 
Regarding claim 5, it is unclear as to the metes and bounds of the limitation “other corresponding contaminated waste” in lines 2-3.  Claims 6-9 are similarly rejected since they depend from claim 5.
Regarding claim 8, it is unclear as to which structures are considered as “main components.”
Regarding claim 9, the phrase "such as" in line 2 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Furthermore, it is unclear as to the metes and bounds of the limitation “other corresponding unit” in line 3.
	The claims are being examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,217,038 (hereinafter Pinder) in view of CN204543034 (hereinafter Cui).
Regarding claims 1 and 5, Pinder discloses a method or an installation, which includes a disposable receptacle (fluid container 46) for medical waste, for handling medical waste, bio-waste, or other corresponding contaminated waste, which is 
While Pinder teaches a check valve 56 (similar to the second valve as claimed) is positioned at an end 43 of conduit 44 to prevent reverse flow, it fails to teach a first valve being provided on the container 46 (disposable receptacle as claimed) and connected to the conduit 44.  Attention is directed to the Cui reference which teaches a waste liquid collection bag 1 (disposable receptacle as claimed) having an outlet 8 to allow fluid discharge and a lock 7 (first valve as claimed) to avoid pollution chances (see translated abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, on the installation of Pinder, a waste liquid container (disposable receptacle as claimed) with an outlet having a valve (first valve as claimed) as taught by Cui in order to avoid spill and pollution chances of the collected waste from the container during transition to the waste fixture for emptying the fluid waste. 

Regarding claims 3 and 7, the method or installation of Pinder and Cui above would obviously include the waste fixture is a vacuum pipe section (section between inlet 42 and outlet 49 in Fig. 2) connected to the vacuum waste piping (50), and wherein the waste fixture is provided with the second valve (56).  
Regarding claim 8, the installation of Pinder and Cui above would obviously include main components of the installation are medical rated, approved for use in medical facilities, and/or vacuum rated.  
Regarding claim 4 and 9, the method or installation of Pinder and Cui above, wherein Pinder includes an additional waste fixture such as a sink (12) which are connectable to the vacuum waste system via member 54.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Petzinger teaches an installation with a waste fixture and a toilet combination being connected to a vacuum waste system which is a feature not positively claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 3754